This opinion was filed for record

                                                   .df:oo 4¥\t\      on--la.n    1272.6' ll
                                                ~~~~
                                                         SUSAN L. CARLSON
                                                       SUPREME COURT CLERK




       IN THE SUPREME COURT OF THE STATE OF WASHINGTON


CYNTHIA L. AIKEN,                      )
                                       )     No.     92631-0
                   Respondent,         )
                                       )     EnBanc
      v.                               )
                                       )     Filed      JAN 1 2 2017
DAVID W. AIKEN,                        )
                                       )
                   Petitioner.         )
                                       )


      GONZALEZ, J.-Trial courts must make difficult decisions when competing

interests clash. In this case, a mother sought an emergency protection order to

keep her soon-to-be ex-husband away from her and their children because, she

alleged, he had abused them. The father denied the allegations and sought to

cross-examine one of the daughters about her claim that he had repeatedly tried to

suffocate her, among other things. Evidence was presented that the daughter was

suicidal, was unable to confront her father, and would be significantly traumatized

by this cross-examination. We must decide whether the father had a constitutional

or statutory right to question his minor daughter in court before the protection
Aiken v. Aiken, No. 92631-0

order could be issued. Finding under the facts ofthis case that he did not, we

affirm.

                                       BACKGROUND

       Shortly before Thanksgiving in 2014, R.A. took an overdose of prescription

medication in part to avoid visiting her father, David Aiken. Fourteen-year-old

R.A. told a social worker that she attempted self-harm a year earlier and revealed

that her father had been "verbally and physically abusive to her and her sisters."

Clerk's Papers (CP) at 253-54. R.A. was taken to the hospital, and her counselor

reported these allegations to Child Protective Services.

       In 2013, R.A. 's parents, David and Cynthia Aiken, had agreed to dissolve

their marriage. Since approximately February 2014, R.A. had been seeing a

counselor and a psychiatrist for depression, posttraumatic stress disorder, and

suicidal ideation. R.A. told her counselor that her father had often called her

names. The record suggests that R.A. was too afraid of her father to be honest

about her feelings around him; she would always try to act or say things "just

right" to "avoid his wrath." Sealed Clerk's Papers (SCP) at 446.

          Strikingly, R.A. reported that her father "trie[d] to suffocate her" and had

been doing it for years. SCP at 392. According to R.A., David 1 would hide under




1
  Because Cynthia and David Aiken shared a surname during the relevant period for this case, we
refer to them by their first names. We intend no disrespect.
                                              2
Aiken v. Aiken, No. 92631-0

pillows, "act dead," and jump up to scare her. I d. He would put her under the

pillows and lay on them, making her feel like she was suffocating. R.A. felt

claustrophobic and would panic at this. R.A. stated that David did this to her

younger sisters as well.

      On November 24, 2014, Cynthia sought an ex parte domestic violence

protection order on behalf of herself and her three daughters against David.

Cynthia presented a verified petition containing her declaration and counseling

records from her children as evidence. The petition stated that R.A. 's self-harm

stemmed from her fear of spending time with her father, and his past actions

'"pretend[ing]' to suffocate her" and history of domestic violence against R.A., her

sisters, and her mother. CP at 253-54.

      The commissioner granted the emergency protection order on a temporary

basis pending a full hearing. This order was later modified to allow R.A.' s

younger sisters to visit their father and to otherwise follow the dissolution

parenting plan. Dissatisfied, David moved for a full testimonial hearing with

cross-examination ofR.A. Cynthia objected, contending that R.A. would be

traumatized by cross-examination and that the request itself was further evidence

of David's abusive nature. David's requests for a full evidentiary hearing and to

depose or subpoena R.A. were denied, and the commissioner set a hearing on the

motions. After the hearing, the commissioner issued a one-year protective order


                                           3
Aiken v. Aiken, No. 92631-0

allowing David some contact with R.A. and restraining him from causing harm,

injury, or harassment, subject to future orders in the dissolution action.

      The day of the commissioner's ruling, perhaps coincidentally, R.A. again

attempted suicide. Based on R.A.'s continued self-harm, Cynthia moved for and

the court granted reconsideration of the order, including language that restrained

David's contact with R.A., excluding him from visiting her at home and school and

from coming within 100 yards of either. The modified order was still "subject to

future orders in a dissolution or paternity action." CP at 18-19. The final order was

effective until February 3, 2016.

      David appealed. Among other things, David argued that his due process

rights were violated when he was denied a full testimonial hearing with the right to

cross-examine his child. Aiken v. Aiken, No. 73129-7-I, slip op. at 4 (Wash. Ct.

App. Nov. 9, 2015) (unpublished),

https://www.courts.wa.gov/opinions/pdf/731297.pdf. The Court of Appeals

rejected his argwnent, concluding that under Gourley v. Gourley, 158 Wash. 2d 460,

145 P.3d 1185 (2006) (plurality opinion), the trial court's refusal to allow cross-

examination ofR.A. did not violate David's due process rights. Id. at 6. The court

noted that "ample evidence" was presented to the trial court, which included the

guardian ad litem's (GAL) report, to "corroborate that R.A. twice attempted

suicide or self-harm due to fear of visitation with her father." I d. at 8. Therefore,


                                           4
Aiken v. Aiken, No. 92631-0

it concluded, David received due process protection and cross-examination was not

necessary. Id. Cynthia was awarded attorney fees on appeal. Id. at 11 (citing

RCW 26.50.060(1)(g); RAP 18.1; RAP 14.1-14.6). David then filed a petition for

review, which this court granted. Aiken v. Aiken, 185 Wash. 2d 1017, 369 P.3d 501

(2016).

                                     ANALYSIS

        David argues he had a right to cross-examine R.A. He substantially renews

the arguments we previously considered in Gourley. We take this opportunity to

clarify the ultimate holding of Gourley. While individual circumstances may

warrant the cross-examination and live testimony of child witnesses under due

process principles before a domestic violence protection order can be issued, there

is no statutory right to either under chapter 26.50 RCW. We leave the decision

whether to allow cross-examination in domestic violence protection order hearings

to the sound discretion of a commissioner or trial court judge subject to the normal

provision for review or revision. We also affirm the attorney fees award to

Cynthia.

   l.      DOMESTIC VIOLENCE PROTECTION ORDER PROCEEDINGS

        Chapter 26.50 RCW governs domestic violence protection order

proceedings. A protection order can be sought on the basis of "sexual assault of

one family or household member by another" or "the infliction of fear of imminent


                                          5
Aiken v. Aiken, No. 92631-0

physical harm ... between family or household members." RCW 26.50.010(3)(b),

(a). A person may petition for protection on behalf of minor household members.

RCW 26.50.020(1). Protection order proceedings are designed to provide

emergency relief to domestic violence victims and their children. Because many

victims are unable to retain counsel, the system is designed for use by pro se

litigants. See RCW 26.50.035; In reMarriage ofBarone, 100 Wash. App. 241, 247,

996 P.2d 654 (2000).

      Safeguards for both those seeking protective orders and those subject to

them are built into chapter 26.50 RCW. The petitioner must allege domestic

violence by an affidavit under oath, stating specific facts and circumstances from

which relief is sought. RCW 26.50.030(1 ). The court must order a hearing within

14 or 24 days upon receipt of the petition, depending on the type of service. RCW

26.50.050. The respondent must be served at least five days before the hearing.

RCW 26.50.050. But where the petition alleges that "irreparable injury" could

occur, the court may grant an "ex parte temporary order for protection, pending a

full hearing." RCW 26.50.070(1). The ex parte temporary order generally may

not exceed 14 days, but it can be continued if the hearing is continued. RCW

26.50.070( 4). After this hearing, the court may issue a protection order excluding

the respondent from a dwelling, prohibiting the respondent from coming within a

certain distance from the petitioner or a minor child, restraining the respondent


                                          6
Aiken v. Aiken, No. 92631-0

from having any contact with the petitioner or minor child, and granting other

relief as appropriate. See RCW 26.50.060(1 ). Where a protection order restrains

an individual from contacting his or her minor children, the restraint must be for a

fixed period not to exceed one year, renewable after another hearing. RCW

26.50.060(2).

    II.       GOURLEY V. GOURLEY

           Whether a respondent in a domestic violence protection order proceeding is

entitled to cross-examine a child witness was explored in Gourley, which resulted

in five opinions, none garnering more than four signatures. Six justices, however,

agreed that due process may require cross-examination, but that Gourley had not

shown it was necessary in his case. Gourley, 158 Wash. 2d at 470 (lead opinion of

J.M. Johnson, J.), 471 (Chambers, J., concurring), 472 (Quinn-Brintnall, J.P.T.,

concurring). 2

    III.      CROSS-EXAMINATION

           David does not argue that chapter 26.50 RCW is facially unconstitutional.

He instead contends that the Court of Appeals misapplied Gourley and that his due

process rights were violated because he was not allowed to cross-examine R.A.



2 David contends eight justices in Gourley agreed that due process "requires" a testimonial
hearing and opportunity to cross-examine witnesses about disputed facts. Pet'r's Suppl. Br. at 1-
2. This point is not well taken. At most, three justices found due process to require a live
hearing and cross-examination. See Gourley, 158 Wash. 2d at 471 (Madsen, J., concurring), 483
(Sanders, J., dissenting).
                                                7
Aiken v. Aiken, No. 92631-0

Due to conflicting evidence in the record before the trial court, David argues that

he should have been granted a hearing with testimony and cross-examination to

determine what was alleged and when the allegations occurred. 3 As in Gourley,

we hold that chapter 26.50 RCW does not require a trial judge to allow live

testimony or cross-examination in every protective order proceeding. Instead,

whether live testimony or cross-examination is required will tum on the Mathews

balancing test. Mathews v. Eldridge, 424 U.S. 319, 335, 96 S. Ct. 893, 47 L. Ed.
2d 18 (1976).

       A. STATUTORY RIGHT TO CROSS-EXAMINATION

       Although David does not expressly argue that he has a statutory right under

chapter 26.50 RCW's "full hearing" language, he asks this court to "clearly set

forth in a unanimous opinion that a 'full hearing' includes the right to cross-

examine adverse witnesses." Pet'r's Suppl. Br. at 3. We take this occasion to

clarify the requirements of the chapter.



3
  In his petition for review to this court, David asked us to examine the proper evidentiary
standard for protection orders that restrain a parent from his or her child. David's appellant brief
to the Court of Appeals argued that due to the substantial liberty interests involved in his case
(right to care for one's child, freedom of movement, and freedom against social stigma), a
preponderance of the evidence is insufficient. However, his petition for review does not raise
this as an issue and merely argues, in passing and without citation to authority, that the
preponderance of the evidence standard should be raised to clear, cogent, and convincing.
Furthermore, David does not specifically designate this issue for review. Absent argument or
authority in support, we decline to address this issue. RAP 10.3(a)(6) (appellate brief should
contain argument supporting issues presented for review, citations to legal authority, and
references to relevant parts of the record); State v. Thomas, 150 Wash. 2d 821, 874, 83 P.3d 970
(2004) (citing Smith v. King, 106 Wn.2d 443,451-52,722 P.3d 796 (1986)).
                                                 8
Aiken v. Aiken, No. 92631-0

       The meaning of a statute is a question of law reviewed de novo. State v.

Ammons, 136 Wash. 2d 453, 456, 963 P.2d 812 (1998). "[I]fthe statute's meaning is

plain on its face, then the court must give effect to that plain meaning as an

expression oflegislative intent." Dep 't ofEcology v. Campbell & Gwinn, LLC,

146 Wash. 2d 1, 9-10 43 P.3d 4 (2002). The term "full hearing" is not defined in

chapter 26.50 RCW, but it is used twice. When the term is used, it is juxtaposed

against the "ex parte" hearing necessary for a temporary protection order. RCW

26.50.020(5), .070(1), (4). 4 First, it is used in the statute concerning the

jurisdiction of the district and municipal courts in proteCtion order proceedings.

RCW 26.50.020(5). This provision explains that where the district or municipal

court jurisdiction is limited to issuance of a temporary order, the court must "set

the full hearing provided for in RCW 26.50.050 in superior court and transfer the

case." !d. (emphasis added). Second, RCW 26.50.070(1) explains that where

appropriate, the court can grant an ex parte temporary order for protection

"pending a full hearing." "A full hearing, as provided in this chapter, shall be set

for not later than fourteen days from the issuance of the temporary order ...."

RCW 26.50.070(4).




4
 The Black's Law Dictionary definition of "full hearing" states that a full hearing requires notice
and ample opportunity to present evidence and argument, but it does not mention cross-
examination. BLACK'S LAW DICTIONARY 837 (10th ed. 2014).
                                                9
Aiken v. Aiken, No. 92631-0

      Neither RCW 26.50.050 nor any other section ofthe statute defines the

terms "full hearing" or explains the procedural form a hearing must take. RCW

26.50.050 allows a party to attend a hearing via telephone to accommodate a

disability or, in extreme cases, to prevent further domestic violence. That section

also sets forth service requirements. It does not require that the judge take

testimony. See RCW 26.50.050. Instead, it contemplates that both sides will be

able to offer appropriate argument and evidence within the proper discretion of the

trial court. We conclude that there is no statutory right to cross-examine a minor in

a protection order proceeding.

      B. DUE PROCESS

      David primarily argues that his due process rights were violated when the

court commissioner granted the protection order based solely on documentary

evidence. Whether David had a due process right to cross-examine R.A. is a

question of law we review de novo. Wash. Indep. Tel. Ass 'n v. Wash. Utils. &

Transp. Comm 'n, 149 Wash. 2d 17, 24, 65 P.3d 319 (2003) (citing Weden v. San Juan

County, 135 Wash. 2d 678, 693, 958 P.2d 273 (1998)).

      As the Gourley court recognized, chapter 26.50 RCW provides several

procedural protections:

      (1) a petition to the court, accompanied by an affidavit setting forth
      facts under oath; (2) notice to the respondent within five days of the
      hearing; (3) a hearing before a judicial officer where the petitioner and
      respondent may testify; (4) a written order; (5) the opportunity to move

                                          10
Aiken v. Aiken, No. 92631-0

      for revision in superior court; (6) the opportunity to appeal; and (7) a
      one-year limitation on the protection order if it restrains the respondent
      from contacting [his or her] minor children.

Gourley, 158 Wash. 2d at 468-69 (citing ch. 26.50 RCW; State v. Karas, 108 Wn.

App. 692, 699-700, 32 P.3d 1016 (2001)).

      Due process may require cross-examination even in a civil proceeding where

the confrontation clause is not at issue. In re Det. ofBrock, 126 Wash. App. 957,

963, 110 P.3d 791 (2005); see also State v. Dahl, 139 Wash. 2d 678, 990 P.2d 396

(1999). "The fundamental requirement of due process is the opportunity to be

heard 'at a meaningful time and in a meaningful manner.'" Mathews, 424 U.S. at

333 (quoting Armstrong v. Manzo, 380 U.S. 545, 552, 85 S. Ct. 1187, 14 L. Ed. 2d
62 (1965)). Due process is a flexible concept; the level of procedural protection

varies based on circumstance. Id. at 334. In evaluating the process due in a

particular situation, we consider (1) the private interest impacted by the

government action, (2) "the risk of an erroneous deprivation of such interest

through the procedures used, and the probable value, if any, of additional or

substitute procedural safeguards," and (3) the government interest, including the

additional burden that added procedural safeguards would entail. Id. at 335.

      Gourley and Mathews resolve the due process argument here. The first

Mathews factor weighs in David's favor. As in Gourley, David has a fundamental

liberty interest to make decisions regarding the care, custody, and control of his


                                          11
Aiken v. Aiken, No. 92631-0

daughter. 158 Wash. 2d at 468 (citing Troxel v. Granville, 530 U.S. 57, 66, 120 S.

Ct. 2054, 147 L. Ed. 2d 49 (2000) (plurality opinion)). Also like Gourley, David

was deprived of this interest only temporarily-he was restrained by the protection

order for one year and the modified order was subject to the dissolution action. !d.;

see also Mathews, 424 U.S. at 341 (quoting Fusari v. Steinberg, 419 U.S. 379, 389,

95 S. Ct. 533,42 L. Ed. 2d 521 (1975) ("possible length of wrongful deprivation

of' interest at stake "is an important factor in assessing the impact of' the

government action)). 5

       Also as in Gourley, the third Mathews factor weighs in favor of affirming

the trial court. The government has an equally compelling interest in protecting

children and preventing domestic violence or abuse. See Gourley, 158 Wash. 2d at

468 (citing RCW 26.50.035's findings; LAWS OF 1993, ch. 350, § 1); 6 In re



5
  Washington has not necessarily required cross-examination of the minor child in instances
where a parent's contact with a minor child could be restricted. See In re Dependency ofH W.,
70 Wash. App. 552, 558, 854 P.2d 1100 (1993) (noting that due process was satisfied for the
purpose of a temporary shelter care hearing where the accused parent had access to statements
made by the children). Moreover, where the result of a hearing would only temporarily restrict a
purportedly abusive parent's access to a minor child, less process is due than termination
proceedings. See id. at 556-57 (considering the "obvious need for prompt and decisive action in
order to protect a child from possible abuse and neglect"); see also, In re Parentage ofJannot,
149 Wash. 2d 123, 126-27,65 P.3d 664 (2003) (recognizing that petitions to modify a parenting
plan are initially evaluated based only on documentary evidence).
6
        [D]omestic violence is a problem of immense proportions affecting individuals as well as
        commtmities. . . . [It is] at the core of other major social problems including child abuse,
        crimes of violence against person or property, juvenile delinquency, and alcohol and dmg
        abuse.... [It costs] lives as well as millions of dollars each year ... for health care,
        absence from work, and services to children.

LAWS OF   1993, ch. 350, § l.
                                                12
Aiken v. Aiken, No. 92631-0

Dependency ofH W., 70 Wash. App. 552, 555, 854 P.2d 1100 (1993) ("equally

compelling interest in protecting the physical, mental and emotional health of the

children").

      Turning to the second Mathews factor, we note that even when as

fundamental a liberty interest as physical liberty is at stake, the United States

Supreme Court found that substitutes for live testimony such as affidavits,

depositions, and documentary evidence may be sufficient. Gagnon v. Scarpelli,

411 U.S. 778, 782 n.5, 93 S. Ct. 1756, 36 L. Ed. 2d 656 (1973). This court has

expressed a preference, but not a requirement, for live testimony and cross-

examination of child victims. See Gourley, 158 Wash. 2d at 470 ("live testimony and

cross-examination might be appropriate in other cases"); In reMarriage of

Rideout, 150 Wash. 2d 337, 352, 77 P.3d 1174 (2003) ("where an outcome

determinative credibility issue is before the court in a [family law related]

contempt proceeding, it may often be preferable for the superior court judge or

commissioner to hear live testimony of the parties or other witnesses, particularly

where the presentation oflive testimony is requested" (emphasis added)).

      Mathews's guarantee that a person must be heard at a meaningful time and

in a meaningful manner is protected by the procedures in chapter 26.50 RCW. The

chapter provides for a domestic violation protection petition supported by an

affidavit, notice, a hearing before a judicial officer where parties may testify, a


                                           13
Aiken v. Aiken, No. 92631-0

written order, the opportunity to revise the written order, the opportunity to appeal,

and a one-year limitation on the order. These procedures were followed in this

protection order hearing. And, as occurred in Gourley, David was permitted to

depose his then-wife Cynthia. Moreover, the GAL appointed in the Aikens'

divorce case interviewed the children and their counselors, filing a report as

evidence in the protection order proceeding.

      Under Snohomish County Local Court Rule (SCLCR) 59, the commissioner

conducted a special set hearing that allowed argument from both parties and

considered documentary evidence. SCLCR 59(e)(3)(B). Substantial evidence was

presented to the commissioner in this hearing, including Cynthia's declaration; her

deposition; the GAL report; and medical records, including those of R.A. 's two

visits to the emergency room and psychological records. Although David did not

admit to any wrongdoing (unlike the father in Gourley, 158 Wash. 2d at 470), the

evidence in this case reflects R.A. 's tangible fear of her father-fear he may

suffocate her, fear of his unpredictable temper, and fear from his history of

domestic abuse-a fear so consuming that R.A. attempted to harm herselfto avoid

contact with him.

       It was well within the sound discretion ofthe commissioner to decide that

cross-examination in this case was unnecessary and would likely have harmed

R.A. The neutral GAL's report and the documentary evidence in the protection


                                          14
Aiken v. Aiken, No. 92631-0

order hearing evinced sufficient facts of abuse by David against R.A. Cynthia's

petition for the protection order contained R.A. 's hospital records from her

attempted suicide and counseling records detailing R.A. 's suicidal ideation,

depression, and posttraumatic stress disorder. David asserted that R.A. probably

overdosed because she broke up with her boyfriend. CP at 211 ("sometime during

the week of [R.A. 's first overdose], [she] apparently broke up with her boyfriend").

However, the record indicates that R.A. tried to hurt herself'"so [she] would

collapse and [she] wouldn't have to go with [her] Dad."' CP at 253. R.A. also

revealed to her school counselor that her father held "her down and 'pretends' to

suffocate her[, making] her feel very uncomfortable and scared." CP at 254. The

abundant independent evidence before the court supports the commissioner's

decision to deny cross-examination ofthe vulnerable child.

      Cross-examination is a powerful instrument in eliciting truth or discovering

error in statements. State v. Eddon, 8 Wash. 292, 301, 36 P. 139 (1894). However,

cross-examination may also be used for purposes other than truth seeking. "The

nature and purpose of witness examination, however, are to elicit honest testimony,

not fearful responses, and to procure the truth, not cause intimidation." State v.

Foster, 135 Wn.2d 441,465, 957 P.2d 712 (1998) (plurality opinion). Here,

evidence before the trial court demonstrated that R.A. was too afraid of her father

to be honest about her feelings. In fact, she would try to act or say things   '~ust



                                          15
Aiken v. Aiken, No. 92631-0

right" to "avoid his wrath." SCP at 446. R.A. told her counselor that her group

therapy sessions with her father were "unhelpful" because she was "afraid to talk

in front of' David. SCP at 263. All the Aiken children were "extreme[ly]

cautio[us] around [their] father," they did not "express [their] opinions," they did

not "disagree," and they were even "cautious with their facial expressions to

avoid" making him angry. SCP at 370. It is reasonable to conclude that R.A.

would have provided fearful responses under cross-examination and that she would

not have revealed any additional information than that already in evidence.

         As with Gourley, we conclude that it was not an abuse of discretion for the

commissioner to deny David's request to cross-examine R.A. Under Mathews,

David's due process rights were not violated. As part of the Mathews balancing

test, trial court judges and commissioners should specifically weigh the likely

value of cross-examination against the potential damage that testifying may have

on the specific child. A bright line rule prohibiting cross-examination or live

testimony in protective order hearings is inappropriate, as it is the province of the

trial judge or commissioner to grant or deny cross-examination based on

individualized inquiries into the facts ofthe instant case.

   IV.      ATTORNEY FEES

         Finally, David contends that the Court of Appeals erred in awarding Cynthia

attorney fees under RCW 26.50.060(1 )(g) because her underlying petition failed to


                                           16
Aiken v. Aiken, No. 92631-0

request them. He cites RCW 26.09.140, the divorce proceedings statute, in

support. David makes no argument why the Court of Appeals' award of attorney

fees was improper, stating only that RCW 26.09.140 and RCW 26.50.060(l)(g)

contain different language. While Cynthia did not originally seek fees in the

underlying action, she was awarded costs and attorney fees pursuant to RCW

26.50.060(1)(g) and appellate fees and costs pursuant to RAP 14.1 through 14.6

and RAP 18 .1. An appellate court may award attorney fees where allowed by

statute, rule, or contract. Malted Mousse, Inc. v. Steinmetz, 150 Wash. 2d 518, 535,

79 P.3d 1154 (2003). If attorney fees are allowable at trial, the prevailing party

may recover fees on appeal. RAP 18.1. Additionally, this court upheld attorney

fees awarded on appeal in Gourley. 158 Wash. 2d at 470.

      Because David's due process rights were not violated in this case, Cynthia is

the prevailing party and attorney fees were properly rewarded at the Court of

Appeals. Furthermore, we grant her request for fees here.

                                    CONCLUSION

      While circumstances and due process principles may warrant cross-

examination and live testimony of minors in some domestic violence protection

order hearings, there is no statutory right to either under chapter 26.50 RCW. In

this case, we hold that the Court of Appeals properly interpreted Gourley and that




                                          17
Aiken v. Aiken, No. 92631-0

it was not an abuse of discretion for the court commissioner to deny live testimony

or cross-examination. We affirm.




                                         18
Aiken v. Aiken, No. 92631-0




WE CONCUR:




                              19
Aiken v. Aiken




                                         No. 92631-0


       MADSEN, J. (concurring in result)-I adhere to the view expressed in my

concurrence in Gourley v. Gourley, 158 Wash. 2d 460, 471, 145 P.3d 1185 (2006),

concurred in by Justice Fairhurst, and by Justice Chambers in a separate concurrence, that

a '"full hearing"' under chapter 26.50 RCW includes the right to cross-examine witnesses

and that "due process requires the opportunity to cross-examine in a full hearing for a

one-year order of protection within the limitations of the applicable evidence rules." See

also id. at 477 (Sanders, J., dissenting).

       As the dissent in Gourley pointed out, "Courts have long recognized cross-

examination is 'beyond any doubt the greatest legal engine ever invented for the

discovery of truth.' 5 JOHN HENRY WIGMORE, A TREATISE ON THE ANGLO-AMERICAN

SYSTEM OF EVIDENCE IN TRIALS AT COMMON LAW§ 1367 (3d ed. 1940). See also

Goldberg v. Kelly, 397 U.S. 254, 269, 90S. Ct. 1011, 25 L. Ed. 2d 287 (1970) ('In almost

every setting where important decisions turn on questions of fact, due process requires an

opportunity to confront and cross-examine adverse witnesses.'); In re [Marriage oj]

Rideout, 150 Wn.2d [337,]352[, 77 P.3d 1174 (2003)] ('it may often be preferable for the
No 92631-0
(Madsen, J., concurring in result)


superior court judge or commissioner to hear live testimony of the parties or other

witnesses')." Id. at 480 (Sanders, J., dissenting). Thus, cross-examination is an

important tool for testing truth, whether in a criminal or a civil proceeding.

       In balancing the concerns in a civil protection order proceeding for purposes of

deciding what due process requires, the majority points out that the duration of a

domestic violence protection order is only one year and is subject to modification. But,

our legislature has tacitly recognized that a year in a child's life is much longer in terms

of impact on the parent-child relationship. See RCW 13.34.020 (providing that "[t]he

right of a child to basic nurturing includes ... a speedy resolution of any proceeding

under this chapter"). This court has also acknowledged the impact oftime frames on

small children in this context. See In re Welfare ofHall, 99 Wash. 2d 842, 851, 664 P.2d
1245 (1983) (quoting Joseph Goldstein, Anna Freud & Albert J. Solnit, Beyond the Best

Interests of the Child 43 (1973)), for the proposition that "'[t]hree months may not be a

long time for an adult decisionmaker. For a young child it may be forever."' Moreover,

the consequences of a protection are far reaching and, if violated, may lead to criminal

charges against a parent. And, although there is no reason to believe that Cynthia Aiken

sought advantage through the use of the protection order process, there are certainly cases

where that may be true, and in such a case, cross-examination would be especially

important for finding the truth.

       Nevertheless, I concur in the result of the majority. Here, David Aiken complains

that he was denied the right to cross-examine his daughter. But Cynthia Aiken was the

                                              2
No 92631-0
(Madsen, J., concurring in result)


petitioning party, not the child. Presumably, Cynthia Aiken was available for cross-

examination. Under the rules of evidence, the trial court has discretion to limit witnesses

for a variety of reasons. On this record, the trial court did not abuse its discretion in

declining to permit the child to be called as a witness and therefore she was not subject to

cross-examination. The medical records from the child's counselor and psychiatrist

regarding the child's mental health, which were properly admitted, supported the trial

court's decision granting the protection order in this case.

       I concur in the result.




                                               3
No 92631-0
(Madsen, J., concurring in result)




                                     4